 
 
EXHIBIT 10.6
 
REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (this "Agreement") is made and entered into
as of June [ ], 2008, by and among Organic To Go Food Corporation, a Delaware
corporation (the "Company"), and the investor signatory hereto (the "Investor").
 
This Agreement is made pursuant to the Note and Warrant Purchase Agreement among
the Company and the Investor (the "Purchase Agreement").
 
The Company and the Investor hereby agree as follows:
 
1. Definitions. Capitalized terms used and not otherwise defined herein that are
defined in the Purchase Agreement will have the meanings given such terms in the
Purchase Agreement. As used in this Agreement, the following terms have the
respective meanings set forth in this Section 1:
 
"Advice" has the meaning set forth in Section 7(d).
 
“Commission” means the United States Securities and Exchange Commission.
 
"Commission Comments" means written comments pertaining solely to Rule 415 which
are received by the Company from the Commission, and a copy of which shall have
been provided by the Company to the Holder, to a filed Registration Statement
which requires the Company to limit the amount of shares which may be included
therein to a number of shares which is less than such amount sought to be
included thereon as filed with the Commission.
 
"Effective Date" means, as to a Registration Statement, the date on which such
Registration Statement is first declared effective by the Commission.
 
"Effectiveness Period" means, as to any Registration Statement required to be
filed pursuant to this Agreement, the period commencing on the Effective Date of
such Registration Statement and ending on the earliest to occur of (a) the fifth
anniversary of such Effective Date, or (b) such time as all of the Registrable
Securities covered by such Registration Statement have been publicly sold by the
Holder of the Registrable Securities included therein.
 
"Exchange Act" means the Securities Exchange Act of 1934, as amended.
 
“Date of Exercise” as defined in Section 5(a) of the Warrant.
 
"Filing Date" means (a) with respect to the initial Registration Statement
required to be filed under Section 2(a), the 90th day following the Date of
Exercise; (b) with respect to any Registration Statements required to be filed
under Section 2(b), each such Registration Statement shall be filed by the
earlier of (i) for the initial Registration Statement required to be filed under
Section 2(b), the six-month anniversary of the Effective Date of the
 

 
- 1 -

--------------------------------------------------------------------------------

 

Registration Statement required to be filed under Section 2(a) and for all
subsequent Registration Statements, the six-month anniversary of the Effective
Date of the immediately preceding Registration Statement required to be filed
under Section 2(b), as applicable, and (ii) for the initial Registration
Statement required to be filed under Section 2(b), the 90th day following such
time as 75% of all Registrable Securities which are included in the Registration
Statement required to be filed under Section 2(a) have been sold and for all
subsequent Registration Statements, the 90th day following     such time as 75%
of all Registrable Securities which are included in the immediately preceding
Registration Statement required to be filed under Section 2(b) have been sold,
as applicable; and (c) with respect to a Registration Statement required to be
filed under Section 2(c), the 30th day following the date on which the Company
becomes eligible to utilize Form S-3 to register the resale of Common Stock.
 
"Holder" means the holder of Registrable Securities.
 
“Indemnified Party” has the meaning set forth in Section 5(c).
 
“Indemnifying Party” has the meaning set forth in Section 5(c).
 
“Losses” has the meaning set forth in Section 5(a).
 
"Proceeding" means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.
 
"Registrable Securities" means: (i) the Warrant Shares, and (ii) any securities
issued or issuable upon any stock split, dividend or other distribution,
recapitalization or similar event, or any exercise price adjustment with respect
to the Warrant Shares.
 
"Registration Statement" means the initial registration statement required to be
filed in accordance with Section 2(a) and any additional registration
statement(s) required to be filed under Section 2(b), including (in each case)
the Prospectus, amendments and supplements to such registration statements or
Prospectus, including pre- and post-effective amendments, all exhibits thereto,
and all material incorporated by reference or deemed to be incorporated by
reference therein.
 
"Rule 144" means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 

 
- 2 -

--------------------------------------------------------------------------------

 

"Rule 415" means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
"Rule 424" means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
"Securities Act" means the Securities Act of 1933, as amended.
 
“Warrant Shares” means the shares of Common Stock issued upon exercise of the
Warrants.
 
“Warrants” means one or more warrants to purchase shares of Common Stock
substantially in the form of Exhibit B attached to the Purchase Agreement.
 
2. Registration.
 
(a) On or prior to the applicable Filing Date, the Company shall prepare and
file with the Commission a Registration Statement covering the resale of all
Registrable Securities not already covered by an existing and effective
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415, on Form S-1 (or on such other form appropriate for such purpose).
Such Registration Statement shall contain (except if otherwise required pursuant
to written comments received from the Commission upon a review of such
Registration Statement, other than as to the characterization of any Holder as
an underwriter, which shall not occur without such Holder’s consent) the "Plan
of Distribution" attached hereto as Annex A. The Company shall use its best
efforts to cause such Registration Statement to be declared effective under the
Securities Act as soon as possible, and shall use its best efforts to keep the
Registration Statement continuously effective during the entire Effectiveness
Period. The initial Registration Statement shall cover all of the Warrant
Shares. By 5:00 p.m. (New York City time) on the Business Day immediately
following the Effective Date of such Registration Statement, the Company shall
file with the Commission in accordance with Rule 424 under the Securities Act
the final prospectus to be used in connection with sales pursuant to such
Registration Statement (whether or not such filing is technically required under
such Rule).
 
(b) If all of the Registrable Securities to be included in the Registration
Statement filed pursuant to Section 2(a) cannot be so included due to Commission
Comments, then the Company shall prepare and file by the applicable Filing Date
for such Registration Statement(s), such number of additional Registration
Statements as may be necessary in order to ensure that all Registrable
Securities are covered by an existing and effective Registration Statement.
Accordingly, if for example, an initial Registration Statement is filed under
this Section 2(b) to register Registrable Securities removed from a Registration
Statement filed under Section 2(a) due to Commission Comments and Commission
Comments again require shares to be removed from such newly filed Registration
Statement under this Section 2(b), then the Company will prepare and file
additional Registration Statement(s) until such time as all such required shares
are covered by effective Registration Statements. Any Registration Statements to
be filed under this Section shall be for an offering to be made on a continuous
basis pursuant
 

 
- 3 -

--------------------------------------------------------------------------------

 

to Rule 415, on Form S-1 (or on such other form appropriate for such purpose).
Such Registration Statement shall contain (except if otherwise required pursuant
to written comments received from the Commission upon a review of such
Registration Statement, other than as to the characterization of any Holder as
an underwriter, which shall not occur without such Holder’s consent) the "Plan
of Distribution" attached hereto as Annex A. The Company shall use its best
efforts to cause such Registration Statement to be declared effective under the
Securities Act as soon as possible, and shall use its best efforts to keep such
Registration Statement continuously effective under the Securities Act during
the entire Effectiveness Period. By 5:00 p.m. (New York City time) on the
Business Day immediately following the Effective Date of such Registration
Statement, the Company shall file with the Commission in accordance with Rule
424 under the Securities Act the final prospectus to be used in connection with
sales pursuant to such Registration Statement (whether or not such filing is
technically required under such Rule).
 
(c) Promptly following any date on which the Company becomes eligible to use a
registration statement on Form S-3 to register the Registrable Securities for
resale, the Company shall file a registration statement on Form S-3 covering the
Registrable Securities (or a post-effective amendment on Form S-3 to the then
effective Registration Statement) and shall cause such Registration Statement to
be filed by the Filing Date for such Registration Statement and declared
effective as soon as possible thereafter. Such Registration Statement shall
contain (except if otherwise required pursuant to written comments received from
the Commission upon a review of such Registration Statement) the "Plan of
Distribution" attached hereto as Annex A. The Company shall use its best efforts
to keep such Registration Statement continuously effective under the Securities
Act during the entire Effectiveness Period. By 5:00 p.m. (New York City time) on
the Business Day immediately following the Effective Date of such Registration
Statement, the Company shall file with the Commission in accordance with Rule
424 under the Securities Act the final prospectus to be used in connection with
sales pursuant to such Registration Statement (whether or not such filing is
technically required under such Rule).
 
(d) If: (i) a Registration Statement is not filed on or prior to its Filing Date
covering the Registrable Securities required under this Agreement to be included
therein (if the Company files a Registration Statement without affording the
Holder the opportunity to review and comment on the same as required by Section
3(a) hereof, the Company shall not be deemed to have satisfied this clause (i)),
or (ii) if by the Business Day immediately following the Effective Date the
Company shall not have filed a “final” prospectus for the Registration Statement
with the Commission under Rule 424(b) in accordance with Section 2(a), 2(b), or
2(c) herein, as the case may be (whether or not such a prospectus is technically
required by such Rule), or (iii) after its Effective Date, without regard for
the reason thereunder or efforts therefor, such Registration Statement ceases
for any reason to be effective and available to the Holder as to all Registrable
Securities to which it is required to cover at any time prior to the expiration
of its Effectiveness Period for more than an aggregate of 30 Trading Days (which
need not be consecutive) (any such failure or breach being referred to as an
“Event,” and for purposes of clauses (i) or (ii) the date on which such Event
occurs, or for purposes of clause (iii) the date which such 30 Trading
Day-period is exceeded, being referred to as “Event Date”), then in addition to
any other rights the Holder may have hereunder or under applicable law: on such
Event Date and on each monthly anniversary of each such Event Date (if the
applicable Event shall not have been cured by such date) until the applicable
Event is cured the Company shall
 

 
- 4 -

--------------------------------------------------------------------------------

 

pay to the Holder an amount in cash, as partial liquidated damages and not as a
penalty, equal to 1.0% of the aggregate Investment Amount paid by the Holder
pursuant to the Purchase Agreement; provided, however, that, for purposes of
clauses (i) or (ii) above, and in addition to the above liquidated damages, upon
such Event, the Company shall immediately pay to the Holder a cash payment of
$500,000 as partial liquidated damages and not as a penalty (the “Initial
Payment”). In no event will the Company be liable for liquidated damages under
this section in excess of 1.0% of the aggregate Investment Amount of the Holder
in any 30-day period (other than the initial 30-day period beginning on the
Event Date) and the maximum aggregate liquidated damages payable to the Holder
under this section shall be fifteen percent (15%) of the aggregate Investment
Amount paid by the Holder pursuant to the Purchase Agreement, inclusive of the
Initial Payment (the “Cap”). The partial liquidated damages pursuant to the
terms hereof shall apply on a daily pro-rata basis for any portion of a month
prior to the cure of an Event, except in the case of the first Event Date. The
Company shall not be liable for liquidated damages under this Agreement as to
any Registrable Securities which are not permitted by the Commission to be
included in a Registration Statement due solely to Commission Comments from the
time that it is determined that such Registrable Securities are not permitted to
be registered solely due to Commission Comments until such time as the
provisions of this Agreement as to the next applicable Registration Statement
required to be filed hereunder are triggered, in which case the provisions of
this Section 2(d) shall once again apply, if applicable. In such case, the
liquidated damages shall be calculated to only apply to the percentage of
Registrable Securities which are permitted in accordance with Commission
Comments to be included in such Registration Statement.
 
(e) The Holder agrees to furnish to the Company a completed Questionnaire in the
form attached to this Agreement as Annex B (a “Selling Holder Questionnaire”).
The Company shall not be required to include the Registrable Securities of a
Holder in a Registration Statement and shall not be required to pay any
liquidated or other damages under Section 2(d) to a Holder who fails to furnish
to the Company a fully completed Selling Holder Questionnaire at least two
Trading Days prior to the Filing Date (subject to the requirements set forth in
Section 3(a)).
 
3. Registration Procedures.
 
In connection with the Company's registration obligations hereunder, the Company
shall:
 
(a) Not less than four Trading Days prior to the filing of a Registration
Statement or any related Prospectus or any amendment or supplement thereto, the
Company shall furnish to the Holder copies of the “Selling Stockholders” section
of such document, the “Plan of Distribution” and any risk factor contained in
such document that addresses specifically this transaction or the Selling
Stockholders, as proposed to be filed which documents will be subject to the
review of such Holder. The Company shall not file a Registration Statement, any
Prospectus or any amendments or supplements thereto in which the “Selling
Stockholder” section thereof differs from the disclosure received from a Holder
in its Selling Holder Questionnaire (as amended or supplemented), without such
Holder’s express written authorization. The Company shall not file a
Registration Statement, any Prospectus or any amendments or supplements thereto
in which it (i) characterizes the Holder as an
 

 
- 5 -

--------------------------------------------------------------------------------

 

underwriter, (ii) excludes the Holder due to such Holder refusing to be named as
an underwriter, or (iii) reduces the number of Registrable Securities being
registered on behalf of the Holder except in accordance with Section 2 of this
Agreement, without such Holder’s express written authorization.
 
(b) (i) Prepare and file with the Commission such amendments, including
post-effective amendments, to each Registration Statement and the Prospectus
used in connection therewith as may be necessary to keep such Registration
Statement continuously effective as to the applicable Registrable Securities for
its Effectiveness Period and prepare and file with the Commission such
additional Registration Statements in order to register for resale under the
Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424; (iii)
respond as promptly as reasonably possible to any comments received from the
Commission with respect to each Registration Statement or any amendment thereto
and, as promptly as reasonably possible provide the Holder true and complete
copies of all correspondence from and to the Commission relating to such
Registration Statement that would not result in the disclosure to the Holder of
material and non-public information concerning the Company; and (iv) comply in
all material respects with the provisions of the Securities Act and the Exchange
Act with respect to the Registration Statements and the disposition of all
Registrable Securities covered by each Registration Statement.
 
(c) Notify the Holder as promptly as reasonably possible (and, in the case of
(i)(A) below, not less than one Trading Day prior to such filing and, in the
case of (v) below, not less than three Trading Days prior to the financial
statements in any Registration Statement becoming ineligible for inclusion
therein) (i)(A) when a Prospectus or any Prospectus supplement or post-effective
amendment to a Registration Statement is proposed to be filed; (B) when the
Commission notifies the Company whether there will be a "review" of such
Registration Statement and whenever the Commission comments in writing on such
Registration Statement (the Company shall provide true and complete copies
thereof and all written responses thereto to the Holder that pertains to the
Holder as a Selling Stockholder or to the Plan of Distribution, but not
information which the Company believes would constitute material and non-public
information); and (C) with respect to each Registration Statement or any
post-effective amendment, when the same has become effective; (ii) of any
request by the Commission or any other Federal or state governmental authority
for amendments or supplements to a Registration Statement or Prospectus or for
additional information; (iii) of the issuance by the Commission of any stop
order suspending the effectiveness of a Registration Statement covering any or
all of the Registrable Securities or the initiation of any Proceedings for that
purpose; (iv) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose; and (v) of the occurrence of any
event or passage of time that makes the financial statements included in a
Registration Statement ineligible for inclusion therein or any statement made in
such Registration Statement or Prospectus or any document incorporated or deemed
to be incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of such Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue
 

 
- 6 -

--------------------------------------------------------------------------------

 

statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.
 
(d) Use its reasonable best efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of (i) any order suspending the effectiveness of a
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment.
 
(e) Furnish to the Holder, without charge, at least one conformed copy of each
Registration Statement and each amendment thereto and all exhibits to the extent
requested by such Person (including those previously furnished) promptly after
the filing of such documents with the Commission; provided, however, that the
filing of such documents with the Commission on EDGAR shall constitute delivery
under this Section 3(e).
 
(f) Promptly deliver to the Holder, without charge, as many copies of each
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may reasonably request;
provided, however, that the filing of each such Prospectus and each amendment or
supplement thereto with the Commission on EDGAR shall constitute delivery under
this Section 3(f). The Company hereby consents to the use of such Prospectus and
each amendment or supplement thereto by the selling Holder in connection with
the offering and sale of the Registrable Securities covered by such Prospectus
and any amendment or supplement thereto.
 
(g) Prior to any public offering of Registrable Securities, register or qualify
such Registrable Securities for offer and sale under the securities or Blue Sky
laws of all jurisdictions within the United States as the Holder may request, to
keep each such registration or qualification (or exemption therefrom) effective
during the Effectiveness Period and to do any and all other acts or things
necessary or advisable to enable the disposition in such jurisdictions of the
Registrable Securities covered by the Registration Statements.
 
(h) Cooperate with the Holder to facilitate the timely preparation and delivery
of certificates representing Registrable Securities to be delivered to a
transferee pursuant to the Registration Statements, which certificates shall be
free, to the extent permitted by the Purchase Agreement, of all restrictive
legends, and to enable such Registrable Securities to be in such denominations
and registered in such names as the Holder may request.
 
(i) Upon the occurrence of any event contemplated by Section 3(c)(v), as
promptly as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the affected Registration Statements or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, no Registration Statement nor any Prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.
 

 
- 7 -

--------------------------------------------------------------------------------

 

4. Registration Expenses. All fees and expenses incident to the performance of
or compliance with this Agreement by the Company shall be borne by the Company
whether or not any Registrable Securities are sold pursuant to a Registration
Statement. The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (A) with respect to filings required to be
made with any Trading Market on which the Common Stock is then listed or quoted
for trading, and (B) in compliance with applicable state securities or Blue Sky
laws), (ii) printing expenses (including, without limitation, expenses of
printing certificates for Registrable Securities and of printing prospectuses if
the printing of prospectuses is reasonably requested by the Holder), (iii)
messenger, telephone and delivery expenses, (iv) fees and disbursements of
counsel for the Company, (v) Securities Act liability insurance, if the Company
so desires such insurance, and (vi) fees and expenses of all other Persons
retained by the Company in connection with the consummation of the transactions
contemplated by this Agreement. In addition, the Company shall be responsible
for all of its internal expenses incurred in connection with the consummation of
the transactions contemplated by this Agreement (including, without limitation,
all salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder.
 
5. Indemnification.
 
(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless the Holder and its
officers, directors, agents, investment advisors, partners, members and
employees, each Person who controls the Holder (within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act) and the officers,
directors, agents and employees of each such controlling Person, to the fullest
extent permitted by applicable law, from and against any and all losses, claims,
damages, liabilities, costs (including, without limitation, reasonable costs of
preparation and reasonable attorneys' fees) and expenses (collectively,
"Losses"), as incurred, arising out of or relating to any untrue or alleged
untrue statement of a material fact contained in any Registration Statement, any
Prospectus or any form of prospectus or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or relating to any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus or form
of prospectus or supplement thereto, in light of the circumstances under which
they were made) not misleading, except to the extent, but only to the extent,
that (1) such untrue statements or omissions are based solely upon information
regarding the Holder furnished in writing to the Company by such Holder
expressly for use therein, or to the extent that such information relates to
such Holder or such Holder's proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by such Holder
expressly for use in the Registration Statement, such Prospectus or such form of
Prospectus or in any amendment or supplement thereto (it being understood that
the Holder has approved Annex A hereto for this purpose) or (2) in the case of
an occurrence of an event of the type specified in Section 3(c)(ii)-(v), the use
by such Holder of an outdated or defective Prospectus after the Company has
notified such Holder in writing that the Prospectus is outdated or defective and
prior to the receipt by such Holder of an Advice or an amended or supplemented
Prospectus, but only if and to the extent that following the receipt of the
Advice or the amended or supplemented Prospectus the misstatement or omission
giving rise to such Loss would have been corrected.
 

 
- 8 -

--------------------------------------------------------------------------------

 

The Company shall notify the Holder promptly of the institution, threat or
assertion of any Proceeding of which the Company is aware in connection with the
transactions contemplated by this Agreement.
 
(b) Indemnification by Holder. The Holder shall indemnify and hold harmless the
Company, its directors, officers, agents and employees, each Person who controls
the Company (within the meaning of Section 15 of the Securities Act and Section
20 of the Exchange Act), and the directors, officers, agents or employees of
such controlling Persons, to the fullest extent permitted by applicable law,
from and against all Losses, as incurred, arising solely out of or based solely
upon: (x) such Holder's failure to comply with the prospectus delivery
requirements of the Securities Act or (y) any untrue statement of a material
fact contained in any Registration Statement, any Prospectus, or any form of
prospectus, or in any amendment or supplement thereto, or arising solely out of
or based solely upon any omission of a material fact required to be stated
therein or necessary to make the statements therein not misleading to the
extent, but only to the extent that, (1) such untrue statements or omissions are
based solely upon information regarding the Holder furnished in writing to the
Company by such Holder expressly for use therein, or to the extent that such
information relates to such Holder or such Holder's proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by such Holder expressly for use in the Registration Statement (it
being understood that the Holder has approved Annex A hereto for this purpose),
such Prospectus or such form of Prospectus or in any amendment or supplement
thereto or (2) in the case of an occurrence of an event of the type specified in
Section 3(c)(ii)-(v), the use by such Holder of an outdated or defective
Prospectus after the Company has notified such Holder in writing that the
Prospectus is outdated or defective and prior to the receipt by such Holder of
an Advice or an amended or supplemented Prospectus, but only if and to the
extent that following the receipt of the Advice or the amended or supplemented
Prospectus the misstatement or omission giving rise to such Loss would have been
corrected. In no event shall the liability of the Holder be greater in amount
than the dollar amount of the net proceeds received by such Holder upon the sale
of the Registrable Securities giving rise to such indemnification obligation.
 
(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an "Indemnified
Party"), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the "Indemnifying Party") in writing, and the Indemnifying
Party shall assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with defense thereof; provided, that the failure
of any Indemnified Party to give such notice shall not relieve the Indemnifying
Party of its obligations or liabilities pursuant to this Agreement, except (and
only) to the extent that it shall be finally determined by a court of competent
jurisdiction (which determination is not subject to appeal or further review)
that such failure shall have proximately and materially adversely prejudiced the
Indemnifying Party.
 
An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably
 

 
- 9 -

--------------------------------------------------------------------------------

 

satisfactory to such Indemnified Party in any such Proceeding; or (3) the named
parties to any such Proceeding (including any impleaded parties) include both
such Indemnified Party and the Indemnifying Party, and such Indemnified Party
shall have been advised by counsel that a conflict of interest is likely to
exist if the same counsel were to represent such Indemnified Party and the
Indemnifying Party (in which case, if such Indemnified Party notifies the
Indemnifying Party in writing that it elects to employ separate counsel at the
expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and such counsel shall be at the expense of
the Indemnifying Party). The Indemnifying Party shall not be liable for any
settlement of any such Proceeding effected without its written consent, which
consent shall not be unreasonably withheld. No Indemnifying Party shall, without
the prior written consent of the Indemnified Party, effect any settlement of any
pending Proceeding in respect of which any Indemnified Party is a party, unless
such settlement includes an unconditional release of such Indemnified Party from
all liability on claims that are the subject matter of such Proceeding.
 
All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within 10 Trading Days of written
notice thereof to the Indemnifying Party (regardless of whether it is ultimately
determined that an Indemnified Party is not entitled to indemnification
hereunder; provided, that the Indemnifying Party may require such Indemnified
Party to undertake to reimburse all such fees and expenses to the extent it is
finally judicially determined that such Indemnified Party is not entitled to
indemnification hereunder).
 
(d) Contribution. If a claim for indemnification under Section 5(a) or 5(b) is
unavailable to an Indemnified Party (by reason of public policy or otherwise),
then each Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations. The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties' relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include, subject to the limitations set forth
in Section 5(c), any reasonable attorneys' or other reasonable fees or expenses
incurred by such party in connection with any Proceeding to the extent such
party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section was available to such party in
accordance with its terms.
 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by
 

 
- 10 -

--------------------------------------------------------------------------------

 

which the proceeds actually received by such Holder from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission.
 
The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.
 
6. Notices.
 
(a) All notices and other communications made pursuant to this Agreement shall
be in writing and shall be conclusively deemed to have been duly given:
 
(i) in the case of hand delivery to the address set forth below, on the next
Business Day after delivery;
 
(ii) in the case of delivery by an internationally recognized overnight courier
to the address set forth below, freight prepaid, on the next Business Day after
delivery and signed receipt by the recipient; and
 
(iii) in the case of a notice sent by facsimile transmission to the number and
addressed as set forth below, on the next Business Day after delivery, if
receipt of such facsimile transmission is confirmed.
 
(b) For all notices given pursuant to one of the methods listed in sub-clause
(a) above, a copy of the notice should also be sent by email to the email
address set forth below.
 
(c) Contact details:
 
If to Investor:
 
Address for notices being delivered by hand/courier: 
 
c/o Inventages Whealth Management Inc.
Winterbotham Place, Marlborough & Queen Streets
P. O. Box N-3026
Nassau, The Bahamas, Attn: Dr. Gunnar Weikert
 
Always with a copy to: IVC SA, Route de Coppet 26A, 1291 - Commugny,
Switzerland, Attn: Dr. Bogdan von Rueckmann
 
Always with a copy to:  weikert@inventages.com and portfolio@inventages.com
 
Number for notices being delivered by facsimile transmission:
 
To: IVC SA, Attn: Dr. Bogdan von Rueckmann, at: +41 21 823 0001
 
Always with a copy to: weikert@inventages.com and portfolio@inventages.com

 
- 11 -

--------------------------------------------------------------------------------

 

 
If to the Company:
 
Address for notices being delivered by hand/courier:
 
Organic To Go Food Corporation
3317 Third Avenue South
Seattle, Washington 98134
Attn: Chief Financial Officer


Always with a copy to:


Loeb & Loeb LLP
10100 Santa Monica Boulevard
Suite 2200
Los Angeles, California 90067
Attention: Lawrence Venick, Esq.


Number for notices being delivered by facsimile transmission:


To: Organic To Go Food Corporation, Attn: Chief Financial Officer, at: +1 206
299 3707
 
Always with a copy to: Loeb & Loeb LLP, Attn: Lawrence Venick, Esq, at: +1 310
282 2200
 
If to any other Person who is then the registered Holder:
 
To the address of such Holder as it appears in the stock transfer books of the
Company.
 
(d)  A party may change or supplement the contact details for service of any
notice pursuant to this Agreement, or designate additional addresses, facsimile
numbers and email addresses for the purposes of this Section 6, by giving the
other parties written notice of the new contact details in the manner set forth
above.
 
7. Miscellaneous.
 
(a) Remedies. In the event of a breach by the Company or by the Holder, of any
of their obligations under this Agreement, the Holder or the Company, as the
case may be, in addition to being entitled to exercise all rights granted by law
and under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and the
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.
 

 
- 12 -

--------------------------------------------------------------------------------

 

(b) No Piggyback on Registrations. With respect to the initial Registration
Statement required to be filed under Section 2(a) hereof, neither the Company
nor any of its security holders (other than the Holder in such capacity pursuant
hereto) may include securities of the Company in a Registration Statement other
than the Registrable Securities. With respect to any Registration Statements
required to be filed under Section 2(b) or Section 2(c), except as and to the
extent specified in Schedule 3.1(v) to the Purchase Agreement, neither the
Company nor any of its security holders (other than the Holder in such capacity
pursuant hereto) may include securities of the Company in a Registration
Statement other than the Registrable Securities. The Company shall not during
the Effectiveness Period enter into any agreement providing any such
registration rights to any of its security holders without the prior written
consent of the Holder (which consent shall not be unreasonably withheld);
provided, however, that such prior written consent of the Holder shall not be
required after Registration Statements covering all of the Registrable
Securities have been declared effective by the SEC.
 
(c) Compliance. The Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement.
 
(d) Discontinued Disposition. The Holder agrees by its acquisition of such
Registrable Securities that, upon receipt of a notice from the Company of the
occurrence of any event of the kind described in Section 3(c), the Holder will
forthwith discontinue disposition of such Registrable Securities under the
Registration Statement until the Holder's receipt of the copies of the
supplemented Prospectus and/or amended Registration Statement or until it is
advised in writing (the "Advice") by the Company that the use of the applicable
Prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement. The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph.
 
(e) Piggy-Back Registrations. If at any time during the Effectiveness Period
there is not an effective Registration Statement covering all of the Registrable
Securities and the Company shall determine to prepare and file with the
Commission a registration statement relating to an offering for its own account
or the account of others under the Securities Act of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with stock option or other employee
benefit plans, then the Company shall send to the Holder written notice of such
determination and, if within 15 calendar days after receipt of such notice, the
Holder shall so request in writing, the Company shall include in such
registration statement all or any part of such Registrable Securities such
holder requests to be registered, subject to customary underwriter cutbacks
applicable to all holders of registration rights.
 
(f) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this Section 7(f), may not be amended, modified or supplemented,
and waivers or consents to departures from the provisions hereof may not be
given, unless the same shall be in writing and signed by the Company and the
Holder of the then outstanding Registrable Securities.
 

 
- 13 -

--------------------------------------------------------------------------------

 

(g) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of the Holder. The Company may not assign its rights
or obligations hereunder without the prior written consent of the Holder. The
Holder may assign their respective rights hereunder in the manner and to the
Persons as permitted under the Purchase Agreement.
 
(h) Execution and Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement. In
the event that any signature is delivered by facsimile or electronic mail
transmission, such signature shall create a valid binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile or electronic mail signature were
the original thereof.
 
(i) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof.
 
(j) Arbitration. Each party agrees that any dispute, controversy, or claim
arising in relation to this Agreement, including with regard to its validity,
invalidity, breach, enforcement or termination, shall be resolved by binding
arbitration in London, England, in accordance with the rules of arbitration
which are in force in the United Kingdom on the date when the notice of
arbitration is submitted. The arbitrability of such dispute, claim or
controversy shall also be determined in such arbitration. Such arbitration
proceeding shall be conducted in the English language before one (1) arbitrator
agreed to by the parties. Both the foregoing agreement of the parties to
arbitrate any and all such disputes, claims and controversies, and the results,
determinations, findings, judgments and/or awards rendered through any such
arbitration shall be final and binding on the parties hereto and may be
specifically enforced by legal proceedings.
 
(k) Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law, and, in the case of the Holder, may
include, among other things, damages resulting from the reduction in value of
the Registrable Securities.
 
(l) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable efforts to find and employ an alternative means to achieve the
same or substantially the same result as that contemplated by such term,
provision, covenant or restriction. It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.
 
(m) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.
 

 
- 14 -

--------------------------------------------------------------------------------

 
 
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES TO FOLLOW]
 
 
 
- 15 -

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 
ORGANIC TO GO FOOD CORPORATION
 
 
By:  _________________________________
Name:  Jason Brown
Title:  Chairman and Chief Executive Officer
 
 
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES OF INVESTOR TO FOLLOW]
 

 
- 16 -

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 


W.HEALTH L.P.
 
 
By:  _________________________________
Dr. Gunnar Weikert
Director, Inventages Whealth Management, Inc.,
as General Partner of W.Health L.P.
 
 
By:  __________________________________
Dr. Wolfgang Reichenberger
Director, Inventages Whealth Management, Inc.,
as General Partner of W.Health L.P.




 
 
Signature Page to Registration Rights Agreement
 
 

--------------------------------------------------------------------------------

 
 
Annex A
 
Plan of Distribution
 
The Selling Stockholders and any of their pledgees, donees, transferees,
assignees and successors-in-interest may, from time to time, sell any or all of
their shares of Common Stock on any stock exchange, market or trading facility
on which the shares are traded or quoted or in private transactions. These sales
may be at fixed or negotiated prices. The Selling Stockholders may use any one
or more of the following methods when selling shares:
 
·
ordinary brokerage transactions and transactions in which the broker-dealer
solicits investors;

 
·
block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 
·
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 
·
an exchange distribution in accordance with the rules of the applicable
exchange;

 
·
privately negotiated transactions;

 
·
to cover short sales made after the date that this Registration Statement is
declared effective by the Commission;

 
·
broker-dealers may agree with the Selling Stockholders to sell a specified
number of such shares at a stipulated price per share;

 
·
a combination of any such methods of sale; and

 
·
any other method permitted pursuant to applicable law.

 
The Selling Stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.
 
Broker-dealers engaged by the Selling Stockholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the Selling Stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated. The Selling Stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved.
 
The Selling Stockholders may from time to time pledge or grant a security
interest in some or all of the Shares owned by them and, if they default in the
performance of their secured obligations, the pledgees or secured parties may
offer and sell shares of Common Stock from time to time under this prospectus,
or under an amendment to this prospectus under Rule 424(b)(3) or other
applicable provision of the Securities Act of 1933 amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus.
 

 
 

--------------------------------------------------------------------------------

 

Upon the Company being notified in writing by a Selling Stockholder that any
material arrangement has been entered into with a broker-dealer for the sale of
Common Stock through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, a supplement to this
prospectus will be filed, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of each such Selling Stockholder and of
the participating broker-dealer(s), (ii) the number of shares involved, (iii)
the price at which such the shares of Common Stock were sold, (iv)the
commissions paid or discounts or concessions allowed to such broker-dealer(s),
where applicable, (v) that such broker-dealer(s) did not conduct any
investigation to verify the information set out or incorporated by reference in
this prospectus, and (vi) other facts material to the transaction. In addition,
upon the Company being notified in writing by a Selling Stockholder that a donee
or pledgee intends to sell more than 500 shares of Common Stock, a supplement to
this prospectus will be filed if then required in accordance with applicable
securities law.
 
The Selling Stockholders also may transfer the shares of Common Stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.
 
The Selling Stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be "underwriters" within the meaning of the
Securities Act in connection with such sales. In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act. Discounts, concessions, commissions and
similar selling expenses, if any, that can be attributed to the sale of Shares
will be paid by the Selling Stockholder and/or the purchasers. Each Selling
Stockholder has represented and warranted to the Company that it acquired the
securities subject to this registration statement in the ordinary course of such
Selling Stockholder’s business and, at the time of its purchase of such
securities such Selling Stockholder had no agreements or understandings,
directly or indirectly, with any person to distribute any such securities.
 
The Company has advised each Selling Stockholder that it may not use shares
registered on this Registration Statement to cover short sales of Common Stock
made prior to the date on which this Registration Statement shall have been
declared effective by the Commission. If a Selling Stockholder uses this
prospectus for any sale of the Common Stock, it will be subject to the
prospectus delivery requirements of the Securities Act. The Selling Stockholders
will be responsible to comply with the applicable provisions of the Securities
Act and Exchange Act, and the rules and regulations thereunder promulgated,
including, without limitation, Regulation M, as applicable to such Selling
Stockholders in connection with resales of their respective shares under this
Registration Statement.
 
The Company is required to pay all fees and expenses incident to the
registration of the shares, but the Company will not receive any proceeds from
the sale of the Common Stock. The Company has agreed to indemnify the Selling
Stockholders against certain losses, claims, damages and liabilities, including
liabilities under the Securities Act.
 

 
 

--------------------------------------------------------------------------------

 

Annex B
 
ORGANIC TO GO FOOD CORPORATION
 
Selling Securityholder Notice and Questionnaire
 
The undersigned beneficial owner of common stock (the “Common Stock”), of
Organic To Go Food Corporation, a Delaware corporation (the “Company”)
understands that the Company has filed or intends to file with the Securities
and Exchange Commission (the “Commission”) a Registration Statement for the
registration and resale of the Registrable Securities, in accordance with the
terms of the Registration Rights Agreement, dated as of June [ ], 2008 (the
“Registration Rights Agreement”), among the Company and the Investor named
therein. A copy of the Registration Rights Agreement is available from the
Company upon request at the address set forth below. All capitalized terms used
and not otherwise defined herein shall have the meanings ascribed thereto in the
Registration Rights Agreement.
 
The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:
 
QUESTIONNAIRE
 
1. Name.
 

 
(a)
Full Legal Name of Selling Securityholder

 

      




 
(b)
Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities Listed in Item 3 below are held:

 

      




 
(c)
Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by the questionnaire):

 

     

2. Address for Notices to Selling Securityholder:
 

            
Telephone: 
Fax: 
Contact Person: 

 
 
 

--------------------------------------------------------------------------------

 
 
3. Beneficial Ownership of Registrable Securities:
 

   
Type and Principal Amount of Registrable Securities beneficially owned:

 

         

4. Broker-Dealer Status:
 

 
(a)
Are you a broker-dealer?

 
Yes ¨ No ¨
 

 
Note:
If yes, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 

 
(b)
Are you an affiliate of a broker-dealer?

 
Yes ¨ No ¨
 

 
(c)
If you are an affiliate of a broker-dealer, do you certify that you bought the
Registrable Securities in the ordinary course of business, and at the time of
the purchase of the Registrable Securities to be resold, you had no agreements
or understandings, directly or indirectly, with any person to distribute the
Registrable Securities?

 
Yes ¨ No ¨
 
Note: If no, the Commission’s staff has indicated that you should be identified
as an underwriter in the Registration Statement.
 
5. Beneficial Ownership of Other Securities of the Company Owned by the Selling
Securityholder.
 
Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.
 

   
Type and Amount of Other Securities beneficially owned by the Selling
Securityholder:

 

        

 
 
 
 

--------------------------------------------------------------------------------

 
 
6. Relationships with the Company:
 
Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.
 
State any exceptions here:
 

         

7. The Company has advised each Selling Stockholder that it may not use shares
registered on the Registration Statement to cover short sales of Common Stock
made prior to the date on which the Registration Statement is declared effective
by the Commission, in accordance with 1997 Securities and Exchange Commission
Manual of Publicly Available Telephone Interpretations Section A.65. If a
Selling Stockholder uses the prospectus for any sale of the Common Stock, it
will be subject to the prospectus delivery requirements of the Securities Act.
The Selling Stockholders will be responsible to comply with the applicable
provisions of the Securities Act and Exchange Act, and the rules and regulations
thereunder promulgated, including, without limitation, Regulation M, as
applicable to such Selling Stockholders in connection with resales of their
respective shares under the Registration Statement.
 
The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the Effective Date for the Registration Statement.
 
By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 6 and the inclusion of such
information in the Registration Statement and the related prospectus. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of the Registration Statement
and the related prospectus.
 
IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.
 
Dated:  _________________
Beneficial Owner:  _______________________________
     
By:  __________________________________________
 
Name:
 
Title:

 
 
 
 

--------------------------------------------------------------------------------

 

PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:


Loeb & Loeb LLP
10100 Santa Monica Boulevard, Suite 2200
Los Angeles, CA 90067
Attention: Robert Chung, Esq.
Facsimile: (213) 652-1949
 
 
 
 
 
 
 

--------------------------------------------------------------------------------



 





